Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “A1tot” and “A2tot” as described in the 8/31/2021 Clean Substitute Specification on Page 11. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The disclosure is objected to because of the following informalities: 
Page 8 Line 12, “… means 3 to 8 arranged in it” should read “… means 3a to 8 arranged in it”, there is no element in the drawings labeled only “3”, see only elements “3a” and “3b”
Page 8 Lines 22-23, “The furnace has one of more of the units …” should read, “The furnace has one or more of the units …”
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1 Line 14, “pressurised” should read “pressurized”
Claims 2-14, please amend the preamble by changing “A tempering furnace” to “The tempering furnace.”
Claims 2-10 are objected to by virtue of their dependency from claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitation is “second convection blow means” in claim 1.
Note: Reference is made to the 8/31/2021 Clean Substitute Specification.
Regarding “second convection blow means”, Page 12 Lines 10-29 state:
“As described in the preferred embodiment of Figs. 1 to 4, the second convection blow means comprise feed pipes 12 passing through the ceiling of the furnace, which are adapted to run between the gaps of the elongated blow enclosures substantially in the longitudinal direction of the furnace, so in the direction of movement of the glass sheets and blowing on the top surface of the glass, and which end at second blow nozzles 11.
According to a second preferred embodiment, the second convection blow means comprise feed pipes 12 passing through the ceiling or side walls of the furnace, which are adapted to run between the gaps of the substantially lateral blow enclosures in the width direction of the furnace, so transverse to the direction of movement of the glass sheets and blowing on the top surface of the glass, and which end at second blow nozzles 11. Such an embodiment is shown in Fig. 5. The figure does not show the feed pipes 12, which may be adapted to run as in Figs. 1 and 2. Running them through the side walls of the furnace is also a preferred solution, because the gaps 13 between the blow enclosures are in the z direction. In the case of blow enclosures in the width direction of the furnace, the gaps 13 between the blow enclosures may be set wider (x direction) than the longitudinal blow enclosures of Fig. 3, and they may be of equal width and straight in the z direction over the entire width of the furnace (z direction). This facilitates the positioning of feed pipes into the furnace so that they do not prevent the initial installation of the blow enclosure parts and their dismantling/installation in connection with servicing, such as replacement of the electric elements 8”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a detector producing information for determining dimensions of a load of glass” in claim 13.
“a device producing information for determining a momentary location on the glass sheet inside the tempering furnace” in claim 13.
“control devices to control valves of the second convection blow means on the basis of the shape dimensions of the load of glass and the location of the glass sheet” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Note: Reference is made to the 8/31/2021 Clean Substitute Specification.
Regarding “a detector producing information for determining dimensions of a load of glass”, Page 13 Lines 24-29 state:
“The tempering25 furnace comprises a detector 14 which reads information concerning the loading of glass sheets, which may be, for example, a camera shooting the load of glass on a loading table, or a dense row of capacitive or optical sensors transversely to the direction of movement of the glass, over which the load of glass moves as it is being transferred to the tempering furnace”.
Regarding “a device producing information for determining a momentary location on the glass sheet inside the tempering furnace”, Page 13 Line 31–Page 14 Line 3 states:
“The tempering furnace further comprises a device 18 producing information13 Clean Substitute Specificationneeded to determine the location of the glass sheets within the glass furnace, which is, for example, a servo motor of the conveyor of the tempering furnace, or a pulse sensor connected to the actuators of the conveyor”.
Regarding “control devices to control valves of the second convection blow means on the basis of the shape dimensions of the load of glass and the location of the glass sheet”, Page 13 Lines 29-31 state:
“The detector 14 sends its information, that is, information needed30 for solving the shape of the load of glass, to a control device 15 which is a computer, for example”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "electric elements inside the blowing channels" in Line 11. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of substantive examination, Examiner will consider any electric elements that are inside of the air channels between the blower and blow enclosures and substantially read upon claim 1 as meeting the limitations of claim 1.
Claims 2-10 are rejected by virtue of dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vehmas (WO 2009060120 A1, similar to US 20100251773 A cited in Applicant’s 8/31/2021 IDS) in view of Vitkala (EP 1241143 A2, similar to US 6845633 B2 cited in Applicant’s 8/31/2021 IDS).
Regarding claim 1, Vehmas teaches a tempering furnace for a glass sheet (Page 1 Line 4, “conveying the glass panel through a tempering furnace”), comprising: 
a conveyor (Figure 1, rolls 3, i.e. rollers) configured to convey the glass sheet (Page 3 Line 16, “the glass panel 4 moveable upon rolls 3”); and, 
first convection blow means (Abstract Line 3, “overhead convection blasting means (7, 8, 9, 10, 11, 15, 16) extending crosswise of the tempering furnace (1)”) configured to heat the glass sheet by hot air jets blown on at least 5one surface of the glass sheet (Page 3 Lines 15-17, “the furnace 1 is provided with heating equipment for heating the glass panel4 … from above … by a controlled blast of heated air to the glass panel’s 4 top surface”), 
wherein the first convection blow means include:
a blower (Page 3 Lines 28-29, “The supply duct is in communication with a pressurization unit 10”) configured to pressurize air sucked from the tempering furnace (Page 3 Lines 30-32, “The pressurization unit 10 draws hot air from inside the furnace 1 along at least one return pipe 11 and compresses the air prior to passing the air into the supply duct 9”); and,
air channels (Figure 1, supply duct 9) configured to lead air from the blower to blow enclosures (Page 3 Lines 25-29, “The blowpipes 7 are supplied with air by way of overhead distribution conduits 8 mounted on either edge of the furnace 1. The distribution conduits 8, on the other hand, are supplied with air by means of an overhead supply duct 9. The supply duct is in communication with a pressurization unit 10” Thus, the air is led from the pressurization unit 10 to the blowpipes 7 via the supply ducts 9), the blow enclosures having, at surfaces of the blow enclosures facing the glass sheet, blow openings (Page 3 Lines 21-22, “The position and exemplary configuration of the blowpipes 7 are described in the Applicant’s own application FI 20030936”. From EP 1491509 A1 Paragraph 17, referring to the blowpipes 7, “The diameter of a blow hole is less than 2.5 mm, typically e.g. approximately 1.5 mm” The blow holes are understood to be on the bottom of the blowpipe, as seen by the arrows of figure 1) from which air is discharged as jets towards the glass sheet (EP 1491509 A1 Paragraph 17, “The blow holes are arranged to alternate such that every second hole blows forwards at an angle of approximately 30° with respect to the perpendicular of the surface of the glass 4, and every second hole blows backwards at an angle of approximately 30° with respect to the perpendicular of the surface of the glass 4. The air is thus blown substantially perpendicularly with respect to the surface of the glass 4, i.e. at an angle less than 45° with respect to the perpendicular of the surface of the glass”); 
wherein the tempering furnace further comprises:
second convection 10blow means (Abstract Lines 4-5, “The glass panel (4) is heated with overhead convection blasting means (23, 24, 25, 26, 27, 28, 29) extending lengthwise of the tempering furnace (1)” These are understood to blow in between the gaps of the first overhead convection blasting means mentioned earlier) configured to aid in leading pressurized air from outside the tempering furnace to blow nozzles (Page 2 Lines 28-31, “the tempering furnace is provided with convection blasting means extending lengthwise of the tempering furnace and capable of pressurizing air outside the tempering furnace and directing it into the tempering furnace for heating” It is understood that the convection blasting means here is referring to the overhead convection blasting means (23, 24, 25, 26, 27, 28, 29) from Lines 4-5 of the abstract. Furthermore, from Page 5 Lines 3-4, the pipes 23 where the outside air is directed are understood to be provided with jet orifices, i.e. blow nozzles) from which air is discharged as jets towards the at least one surface of the glass sheet (Page 5 Lines 3-5, “The pipes 23 are provided with jet orifices in two rows (not shown), which preferably enable providing an air jet at an angle of about 15 degrees with respect to the glass panel’s 4 surface” i.e. the pipes 23 provide air towards the surface of the glass sheet via jets),
wherein the blow enclosures of the first convection blow means form a plurality of first separately-adjustable blow zones (Page 3 Lines 24-25, “Preferably, each pipe 7 constitutes in a longitudinal direction of the furnace 1 its own independently regulable zone) in 15longitudinal directions of the tempering furnace (Page 3 Line 4, “… in a longitudinal direction” Since the pipes are oriented to be parallel to the width direction, the pipes can vary the heating profile along the longitudinal direction), and
wherein the blow nozzles of the second convection blow means of the tempering furnace form a plurality of second separately-adjustable blow zones (Page 5 Lines 6-10, “Each longitudinal pipe 23 is independently controllable” and furthermore “According to one preferred embodiment, the longitudinal pipes 23 are divided also in a lengthwise direction into independently regulable segments”) in the longitudinal and width directions of the tempering 20furnace (It is understood that when incorporating independently regulable segments of each longitudinal pipe 23, the separately-adjustable blow zones encompass both longitudinal and width directions of the furnace), in which a heating effect on the glass sheet of the jets discharged from the blow nozzles is adjustable (Page 5 Line 11, referring to the independently regulable segments, “… improves the regulability of a final heating profile”) by adjusting the feeding of airflow to the blow nozzles (It is understood that the control of each segment of the longitudinal pipe 23 would involve adjusting the airflow from the jets, Page 5 Lines 26-30, “The overhead supply duct 28 has air blasted therein by means [of] a pressurization unit … In conjunction with the overhead pressurization unit 24 is also a drive 25 … controlled by means of an inverter 26. This inverter 26 is also controlled by means of the control unit 21” Therefore, the airflow is the controlled parameter)
But fails to teach wherein the first convection blow means include electric elements inside the air channels configured for heating air, and
wherein the electric elements and the blow enclosures of the first convection blow means form a plurality of first separately-adjustable blow zones in 15longitudinal and width directions of the tempering furnace, in which a heating effect of the hot air jets on the glass sheet is adjustable by adjusting a feeding of electric current to the electric elements.
However, Vitkala teaches wherein the first convection blow means include electric elements inside the air channels (Figures 1 and 2, preheaters 15 that are “resistance heaters”, Column 3 Lines 41-42) configured for heating air (Column 3 Line 39-40, “… convection air can be preheated by means of a pre-heater 15), and
wherein the electric elements and the blow enclosures of the first convection blow means form a plurality of first separately-adjustable blow zones (Column 3 Lines 2-5, “Each of such bottom-heating convection elements defines convection heating zones A, B, C, D, E, F, G, H, I, J side by side in a lateral direction of the tempering furnace 1”) in 15longitudinal and width directions of the tempering furnace (In addition to the lateral direction zones mentioned in Column 3 Lines 2-5, Lines 5-9 of Column 3 detail, “The flow of convection air can be adjusted or regulated in a lengthwise direction of the pipes 4, i.e. with respect to zones at various positions, by dividing the pipe 4 lengthwise in discrete sections” This results in additional separately-adjustable blow zones in the longitudinal direction as well, similar to the preferred embodiment of the second overhead convection blasting means of Vehmas Page 5 Lines 9-10), in which a heating effect of the hot air jets on the glass sheet is adjustable by adjusting a feeding of electric current to the electric elements (Column 3 Lines 41-46, “The pre-heater 15 can be a resistance heater. Thus, each convection heating zone … can be supplied with a zone-specific , sub-glass convection jet, which enables a cross-furnace control over the heat transfer coefficient applied to the bottom side of the glass. Separate zones may have different temperatures …” Here it is understood that the pre-heater 15 has an effect on the zone temperature. For a resistance heater, the electric current determines the heating effect of the element).
Vehmas and Vitkala are considered to be analogous because they are both in the same field of glass tempering furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the overhead convection blasting means (7, 8, 9, 10, 11, 15, 16) of Vehmas to implement preheaters into the supply pipes of discrete lengthwise sections of the blowpipes 7, allowing for different temperatures higher than the temperature of compressed furnace air amongst the zones. This would provide the predictable result and benefit of increasing the control of the temperature profile, as suggested by Vitkala in Column 3 Lines 44-47, referring to the convection heating zones, “… which enables a cross-furnace control over the heat transfer coefficient applied to the bottom side of glass. Separate zones may have different temperatures” It is understood that the heat transfer coefficient control is either applied to the top or bottom side of glass, depending on which side the convection is taking place. 
Regarding claims 2 and 3, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein the first separately-adjustable blow zones of the first convection blow means are arranged with a separation of less 25than 1000 mm in a direction of movement of the glass sheet (Figure 1 of Vehmas, it is understood that each blow pipe 7 in the direction of movement of the glass sheet, i.e. into the page, is separately-adjustable. Therefore, the maximum separation between adjustable zones would be the distance between pipes. From Page 3 Lines 21-22 of Vehmas, “The position and exemplary configuration of the blowpipes 7 are described in the Applicant’s own application FI 20030936” EP 1491509 A1 Paragraph 17 details a separation of the pipes being 100-300 mm), and with a separation of at most 160 mm in a direction transverse to the direction of movement of the glass sheet (In modified Vehmas, the separation of the first convection blow means in the transverse direction is accomplished by creating discrete lengthwise sections of the pipe. Thus, the maximum separation between adjustable zones would be substantially 0 mm since the segments are adjacent), and the second separately-adjustable blow zones of the second convection blow means are arranged with a separation of at most 300 mm in the direction of movement of the glass sheet (In modified Vehmas, the separation of the second convection blow means in the longitudinal direction is accomplished by creating discrete lengthwise section of the pipe, similar to the first convection blow means in the transverse direction. Thus, the separation between adjustable zones is similarly substantially 0 mm since the segments are adjacent), and with a separation of at most 160 mm in the direction transverse to the direction of 30movement of the glass sheet (Page 4 Lines 30-32 of Vehmas, “Preferably, the longitudinal pipes [i.e. the second convection blow means] are provided with a spacing (crosswise spacing) relative to each other which is the same as that of the overhead resistances [i.e. blow pipes] 7” The maximum separation between adjustable zones in this case would be similar to the maximum separation between adjustable zones in the longitudinal direction of the blowpipes 7, 100-300 mm).
Claim 2 is rejected based on the same rationale, as all of the limits of claim 3 fall within the limits of claim 2.
With regards to the limitations reciting a specific distance of separation between separately-adjustable zones, it is the Examiner’s position that choosing a specific separation has predictable and expected results. For example, this separation could be optimized by maximizing the separation to reduce the number of furnace elements while minimizing the separation to increase the control of the temperature profile, the result of this optimization would have predictable and expected results. Since a specific separation is a results effective variable which could be achieved through routine experimentation, the specific separation is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Examiner’s Note
	It appears that the claimed “first convection blow means are arranged with a separation of …” may be referring to the dimensions of the first separately-adjustable blow zones, per se. This is evidenced by figures 3 and 4 of the claimed invention, L1 and W1 are describing dimensions of the blow enclosures 6a, which correspond to the adjustable area A1b. In this case, however, it is similarly the Examiner’s position that a specific dimension of a blow enclosure has predictable and expected results. For example, these dimensions could be optimized by minimizing the dimensions for increased control of the temperature profile while maximizing the dimensions to decrease the furnace complexity, the result of this optimization would have predictable and expected results. Since specific dimensions are results effective variables which could be achieved through routine experimentation, the specific dimensions are selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 54, modified Vehmas teaches a tempering furnace as claimed in claim 1, the first separately-adjustable blow zones of the first convection blow means comprise at least 6 pieces in the width direction of the tempering furnace (Figure 1 of Vehmas, the blow pipes 7 are understood to be divided into discrete lengthwise sections. Depending on the width of the furnace and the discrete sections of the blowpipe 7, there is a certain number of “pieces” in the transverse direction), and the second separately-adjustable blow zones of the second convection blow means comprise at least 10 pieces in the width direction of the tempering furnace (Figure 1 of Vehmas, the longitudinal pipes can be seen to comprise 27 elements in the transverse direction of the furnace).  
But fails to explicitly disclose the first separately-adjustable blow zones of the first convection blow means comprise at least 6 pieces in the width direction of the tempering furnace.
Regarding claim 105, modified Vehmas teaches a tempering furnace as claimed in claim 1, the first separately-adjustable blow zones of the first convection blow means comprise at least 6 pieces in longitudinal direction of the tempering furnace (Page 3 Lines 21-22 of Vehmas, “The position and exemplary configuration of the blowpipes 7 are described in the Applicant’s own application FI 20030936” EP 1491509 A1 Paragraph 17 details a separation of the pipes being 100-300 mm. These are distributed along the length of the furnace for at least 2,000 mm, from Page 5 Lines 11-14, referring to the longitudinal segments, “The segments are typically about 1000-2000 millimeters in length, and the number of segments can be two or more, for example four of such segments in succession” This results in the number of blowpipes 7 being at least 6 pieces, assuming the highest separation in the shortest furnace, 2000/300=6.67), and the second separately-adjustable blow zones of the second convection blow means comprise at least 20 pieces in the longitudinal direction of the tempering furnace (Page 5 Lines 9-10, the longitudinal pipes 23 are divided also in a lengthwise direction into independently regulable segments” However, it is understood that Vehmas only explicitly teaches up to four such segments).  
But fails to explicitly disclose the second separately-adjustable blow zones of the second convection blow means comprise at least 20 pieces in the longitudinal direction of the tempering furnace.
With regards to the limitations of claims 4 and 5 reciting the separately-adjustable blow zones comprising a specific number of “pieces” in a direction of the furnace, it is the Examiner’s position that choosing a specific number of elements has predictable and expected results. For example, this number could be optimized by maximizing the number of elements to increase the control of the temperature profile while minimizing the number of elements to decrease furnace complexity, the result of this optimization would have predictable and expected results. Since a specific number of pieces is a results effective variable which could be achieved through routine experimentation, the specific number of pieces is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 156, modified Vehmas teaches a tempering furnace as claimed in claim 1, the first separately-adjustable blow zones of the first convection blow means comprise at least 80 pieces in the tempering furnace (Figure 1 of Vehmas, It is understood that there are a number of blowpipe 7 segments in both the longitudinal and transverse directions of the furnace, depending on the furnace size, segment size, and pipe spacing, this number can increase or decrease with furnace parameters), and the second separately-adjustable blow zones of the second convection blow means comprise at least 160 pieces in the tempering furnace (Page 5 Lines 11-14 of Vehmas, “The segments are typically about 1000-2000 millimeters in length, and the number of segments can be two or more, for example four of such segments in succession” Thus, the 27 longitudinal pipes seen in figure 1 of Vehmas each are divided into lengthwise segments. The number of lengthwise segments determines the total “pieces” in the tempering furnace. In this case, 108 could be an example of a number of pieces. It is important to note that this number is subject to the furnace dimensions, and could be increased or decreased accordingly).  
But fails to explicitly disclose first separately-adjustable blow zones of the first convection blow means comprise 80 pieces in the tempering furnace and the second separately-adjustable blow zones of the second convection blow means comprise at least 160 pieces in the tempering furnace.
With regards to the limitations of claim 6 reciting the separately-adjustable blow zones comprising a specific number of “pieces” in the furnace, it is the Examiner’s position that choosing a specific number of elements has predictable and expected results. For example, this number could be optimized by maximizing the number of elements to increase the control of the temperature profile while minimizing the number of elements to decrease furnace complexity, the result of this optimization would have predictable and expected results. Since a specific number of pieces is a results effective variable which could be achieved through routine experimentation, the specific number of pieces is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 7, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein one of the first separately-20adjustable blow zones of the first convection blow means covers a heating surface area of at most 1500 cm2 of the tempering furnace (Figure 1 of Vehmas, it is understood that the individual zones of the blowpipes 7 have an effect on the heating of the part in the area surrounding each pipe zone. Thus, the dimensions of the pipe zones in the longitudinal and transverse direction have an effect on the area of the heating surface covered by each zone. Page 3 Lines 21-22 of Vehmas, “The position and exemplary configuration of the blowpipes 7 are described in the Applicant’s own application FI 20030936” EP 1491509 A1 Paragraph 17 details a separation of the pipes being 100-300 mm. This is used in conjunction with the lengthwise discrete sections to calculate an area of effect. A length of 1000 mm, as described for the segment of the longitudinal pipes on Page 5 Lines 11-13 of Vehmas, and a pipe spacing of 100 mm would result in an area of coverage of 10*100 = 1000 cm2), and one of the second separately-adjustable blow zones of the second convection blow means covers a heating surface area of at most 600 cm2 of the tempering furnace (Following a similar procedure to the first separately-adjustable blow zones, a similar area of coverage can be calculated. It is important to note that this area is subject to the furnace and pipe dimensions, and could be increased or decreased accordingly).  
But fails to explicitly disclose wherein one of the second zones covers a heating surface area of at most 600 cm2.
With regards to the limitations of claim 7 reciting the individual separately-adjustable blow zones covering at most a specific area in the furnace, it is the Examiner’s position that choosing a specific area of heating surface coverage has predictable and expected results. For example, this area could be optimized by minimizing the area to achieve local heating effects while maximizing the area to achieve regional heating effects, i.e. minimizing the area for more precise control of the temperature profile, the result of this optimization would have predictable and expected results. Since a specific area of heating coverage per first or second separately-adjustable blow zones is a results effective variable which could be achieved through routine experimentation, the specific area of heating coverage per first or second separately-adjustable blow zones is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B. cm-2
Regarding claim 8, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein feed pipes 25of the blow nozzles of the second convection blow means are arranged to run in gaps between the blow enclosures (Figure 1 of Vehmas, the supply ducts 28 feeding the longitudinal pipes 23 are arranged to run between the overhead supply duct 9 of the blowpipes 7) such that the blow nozzles are in the gaps between the blow enclosures (Page 2 Lines 21-23, “the present invention is characterized in that it comprises heating the glass panel with overhead convection blasting means extending lengthwise of the tempering furnace” Where it is an object to place the jet orifices such that they have unobstructed access to the glass panel, i.e. in gaps between the resistances 5 and blowpipes 7) or closer to the glass sheet than the blow openings of the first convection blow means (optional limitation, see alternative above).  
Regarding claim 10, modified Vehmas teaches a tempering furnace as claimed in claim 8, wherein the blow enclosures are substantially parallel to the width direction of the furnace (Figure 1 of Vehmas, crosswise arranged blowpipes 7), and the 5second convection blow means comprise feed pipes running through the ceiling or side wall of the furnace (Figure 1 of Vehmas, supply duct 28 running through the side wall of the furnace), and arranged to run between the gaps of the blow enclosures and which end at the blow nozzles (Figure 1 of Vehmas, the supply duct 28 can be seen to run between the gaps of the supply duct 9 and emanate at the longitudinal pipes 23 with jet orifices).  
Regarding claim 11, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein a shape of the blow nozzles is such that the jet discharged from the blow nozzles is wider in the width 10direction of the tempering furnace than in a direction of travel of the glass sheet within the furnace (Page 5 Lines 3-6, “The pipes 23 are provided with jet orifices in two rows (not shown), which preferably enable providing an air jet at an angle of about 15 degrees with respect to the glass panel’s 4 surface. Thus, the angle between two air jets is about 30 degrees” Thus, the direction that the air is discharged would be wider in the width direction of the furnace. Figure 1 of Vehmas, the air would be blown in a left-right direction down to the glass sheet).  
Regarding claim 12, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein the blow openings of the second separately-adjustable blow zone of the second convection blow means consists of at least 2 blow nozzles (Page 5 Lines 3-5 and 9-10, “The pipes 23 are provided with jet orifices in two rows … the longitudinal pipes 23 are divided also in a lengthwise direction into independently regulable segments” Therefore, an independently regulable segment that divides the pipe into a section with only one jet orifice position would have two jet orifices.
With regards to the limitations of claim 12 reciting “the second separately-adjustable blow zone of the second convection blow means consist of at most 2 blow nozzles”, it is the Examiner’s position that choosing a specific number of blow nozzles has predictable and expected results. For example, this number could be optimized by increasing the number of blow nozzles to increase the volume of air emitted and decreasing the number of blow nozzles to increase the pressure of air emitted, the result of this optimization would have predictable and expected results. Since a specific number of blow nozzles is a results effective variable which could be achieved through routine experimentation, the specific number of blow nozzles is selected expectedly based on the desired application. See MPEP 2144.05 Section II A and B.
Regarding claim 1513, modified Vehmas teaches a tempering furnace as claimed in claim 1, further comprising:
a detector producing information for determining shape dimensions of a load of glass (Page 6 Lines 11-12 of Vehmas, “the glass size and shape are read by capacitive sensors”; 
a device producing information for determining a momentary location of the glass sheet inside the tempering furnace (Page 6 Lines 12-13 of Vehmas, “The glass panel 4 has also its position determined”); and 
control devices (Page 5 Lines 29-30 of Vehmas, “This inverter 26 is also controlled by means of the control unit 21” Furthermore, the inverter is capable of driving the blasting pressure at heating zones, see Page 7 Lines 2-4 of Vehmas ) to control valves of the second convection blow means on the basis of the shape 20dimensions of the load of glass and the location of the glass sheet (Page 6 Lines 22-23, Page 7 Lines 2-4, and Page 7 Lines 6-9 of Vehmas, “At the same time, the longitudinal overhead blowpipes 23 are used for blasting air to a surface of the glass panel 4 … While the glass panel 4 is inching on top of the rolls 4, the blasting pressure at heating zones (at crosswise extending blowpipes), where no glass is present, is driven to a minimum for example by the inverters 19, 26 … As the glass panel 4 proceeds into the effective range of each segment, the blasting is activated in this particular zone. Respectively, in those zones from which the glass is driven away, both the convection blasting and the heating with radiation heaters will be stopped” Thus, the blasting is activated based on the shape and location of the glass sheet).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vehmas (WO 2009060120 A1) in view of Vitkala (EP 1241143 A2) as applied to claim 8 above, and further in view of Anttonen et al. (US 20110219822 A1, similar to EP 2368855 A2 cited in Applicant’s 8/31/2021 IDS), hereinafter Anttonen.
Regarding claim 9, modified Vehmas teaches a tempering furnace as claimed in claim 8, wherein the tempering furnace is configured to feed air to the blow19 nozzles (Vehmas Figure 1, supply duct 28 can be seen to enter the tempering furnace through the sidewall) through the sidewall of the tempering furnace and by feed pipes running between the blow enclosures (Figure 1 of Vehmas, the supply duct 28 can be seen to run between the gaps of the supply duct 9 and emanate at the longitudinal pipes 23 with jet orifices).  
But fails to teach that the tempering furnace is configured to feed air to the blow nozzles through the ceiling of the tempering furnace, as claimed; and wherein blow parts 30of the blow enclosures are installed at an acute angle in relation to a direction of travel of the glass sheet, the angle being from 2 to 10 degrees.
However, Vehmas Figure 1, supply duct 9 can be seen running through the ceiling of the tempering furnace; and 
Anttonen teaches blow parts 30of the blow enclosures are installed at an acute angle in relation to a direction of travel of the glass sheet, the angle being from 2 to 10 degrees (Paragraph 10, “the nozzle enclosures lengthwise of the furnace are disposed at an acute angle relative to the glass traveling direction, said angle being at least 2 degrees, preferably 2-10 degrees”)
As per MPEP 2144.04, Section VI.C, it has been held that rearranging parts of an invention (i.e. rearranging 28 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Vehmas’ supply duct 28 to run through the ceiling in the same fashion as Vehmas’ supply duct 9, would not have modified the operation of Vehmas’ glass tempering apparatus in any meaningful way, i.e. compressed outside air would ultimately flow through the distribution means 28, 29, and 23 in its intended manner.
Modified Vehmas and Anttonen are considered to be analogous because they are both in the same field of glass tempering furnaces. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the overhead convection blasting means (7, 8, 9, 10, 11, 15, 16) of Vehmas to implement an acute angle of around 2-10 degrees relative to the glass traveling direction. This would provide the predictable result and benefit of preventing the anisotropy on the surface of the glass, as suggested by Paragraph 9 of Anttonen, “It is an object of the present invention to reduce substantially or at least to minimize the foregoing problem with tempering furnaces. In other words, an object of the invention is to reduce in tempered glass the occurrence of anisotropy taking place during the course of tempering”.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vehmas (WO 2009060120 A1) in view of Vitkala (EP 1241143 A2) as applied to claim 1 above, and further in view of the attached non-patent literature to Brooklyn Fan (Note an accessibility date of 10/4/2018).
Regarding claim 14, modified Vehmas teaches a tempering furnace as claimed in claim 1, wherein the heating effect of the first convection means is further adjustable by adjusting a rotation rate of a bladed wheel of the blower (Page 3 Line 28-Page 4 Line 2 of Vehmas, the pressurization unit 10 is driven by a motor controlled by an inverter. Where it is understood that the inverter is responsible for modifying the rotation rate of the motor, which is connected to a pressurization unit.)
But fails to teach the pressurization unit as a blower with a bladed wheel, per se.
However, Brooklyn Fan teaches a pressurization unit being a blower with a bladed wheel (What is a Centrifugal Fan?, “It’s made [up of] a fan blade” Where the fan blade is understood to be a bladed wheel).
Modified Vehmas and Brooklyn Fan are considered to be analogous because they are both in the same field of air flow systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the overhead convection blasting means (7, 8, 9, 10, 11, 15, 16) of Vehmas to implement a centrifugal fan as the pressurization unit 10. This would provide the predictable result and benefit of decreasing the required amount of maintenance, as suggested by Brooklyn Fan, They’re Low Maintenance, “One of the best things about a centrifugal air blower is how low maintenance it is”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030061834 A1, top and bottom blow means, non-electric heating mechanism
US 5951734 A, blow means through ceiling, orifices towards glass sheet
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762